946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George TATE, Plaintiff-Appellant,v.Sheriff Jack OWENS, Claudette Laney, Joe Bukewicz, Dr.Honaker, Defendants-Appellees,Dr. M. Kent, Dr. Dale Este, Dr. Berry Gerald, Defendants.
No. 91-5050.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1991.

1
Before BOYLE F. MARTIN, Jr. and MILBURN, Circuit Judges, and ROSEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
George Tate filed a civil rights action under 42 U.S.C. § 1983 in which he sought redress for an alleged Eighth Amendment violation he suffered while incarcerated at the Shelby County [Tennessee] Jail.   The district court ultimately dismissed the claims against four defendants and entered judgment for the remaining defendants.   This appeal followed and the parties have briefed the issues.   Tate moved for the appointment of appellate counsel.


4
Upon consideration, we do not find any error in the district court proceedings.   It was incumbent upon Tate to demonstrate that each of the named defendants was deliberately indifferent to Tate's serious medical needs, namely, conditions preceding a stroke.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).   The record before the court is utterly lacking any evidence showing that an Eighth Amendment violation occurred or that Tate received less than adequate medical care during his stay in the Shelby County Jail.


5
Accordingly, the motion is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gerald E. Rosen, U.S. District Judge for the Eastern District of Michigan, sitting by designation